Van Syckel, J.
In Beardsley v. Southmayd, 3 Green 171, the claim was held to be barred where the parties liad all resided in the State of Connecticut for more than six years after the cause of action accrued. In Taberer v. Brentnall, 3 Harr. 262, the cause of action arose in England, where both parties resided, and it was held that the statute continued to run, although the defendant moved into this state before the lapse of six years. The cases were adhered to in the *474court of last resort, in Hale v. Lawrence, 1 Zab. 714, and must be regarded as the settled law of the state.
The only distinction between this case and Beardsley v. Southmayd is, that after the statutory period of limitation had fully run, the notes were passed to plaintiff. The right of action upon the notes having been barred, that infirmity cannot be removed by passing them into other bands.
The facts stated in the rejoinder show that the notes sued upon are within our statute, and therefore the allegation that they are barred by the statute of New York may be rejected as surplusage. The rejoinder that the promises stated in the common counts were made to Derriekson & Clapp, is, in effect, an allegation that they did not promise the plaintiff, and amounts to the general issue. The rejoinder, in that respect, is vicious.
The defendant may amend, upon the payment of costs.
The Chief Justice, and Justices Scuddeb and Woodhull concurred.